CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our reports dated February 25, 2009 on Dreyfus Enhanced Income Fund, Dreyfus Global Real Estate Securities Fund, Dreyfus Large Cap Growth Fund, Dreyfus Large Cap Equity Fund and Dreyfus Large Cap Value Fund for the fiscal year ended December 31, 2008 which are incorporated by reference in this Registration Statement (Form N-1A Nos. 33-44254 and 811-6490) of Dreyfus Premier Investment Funds, Inc. ERNST & YOUNG LLP New York, New York April 27, 2009
